Appeal by defendant: (1) from a judgment of the County Court, Orange County, rendered March 24,1958, convicting him after a jury trial, of kidnapping, robbery in the first degree, grand larceny in the first degree and assault in the second degree, and sentencing him as a second felony offender to serve a term of 20 years to life in State prison; and (2) from various intermediate orders. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, J J., concur.